 

Exhibit 10.18

 

AGREEMENT

 

THIS AGREEMENT (the “Agreement”) dated as of February 7, 2003, is entered into
by and between DIANE RENIHAN (hereinafter referred to as “Executive”) and
COINSTAR, INC., a Delaware corporation (hereinafter referred to as “Coinstar”).

 

RECITALS

 

A. Executive is Chief Financial Officer of Coinstar.

 

B. Executive and Coinstar were parties to an employment agreement dated June 18,
2001, which agreement expired on December 31, 2002.

 

C. Executive and Coinstar wish to enter into an agreement to resolve any and all
issues that may exist between them in connection with the employment
relationship and its planned termination and to address other issues raised by
Executive’s resignation.

 

AGREEMENTS

 

1. EMPLOYMENT: ENDING DATE AND RESPONSIBILITIES

 

Executive’s employment as Chief Financial Officer of Coinstar will terminate
effective as of the close of business on February 28, 2003 (the “Resignation
Date”). Contemporaneous with the execution of this Agreement, Executive will
submit in writing her resignation from Coinstar in a form substantially similar
to the letter attached hereto as Exhibit A. It is understood and agreed that
Executive’s last day in the office will be February 7, 2003 and that Executive
is entitled to take vacation until the Resignation Date.

 

2. SEVERANCE PAY AND BENEFITS

 

Executive shall receive regular pay and benefits through February 28, 2003.
Coinstar shall also pay Executive $315,000 (the “Severance Amount”) in
accordance with the terms set forth herein. The Severance Amount shall be
provided in a lump sum, less applicable deductions and tax withholding, upon the
Resignation Date. All benefits shall cease following the Resignation Date,
except Executive’s right to self-pay health insurance benefits under COBRA and
any right to exercise vested options pursuant to Coinstar’s stock option
agreements and plans. No prorated bonus shall be due or payable to Executive for
2003, provided, however, Executive shall receive a bonus for 2002 in the
ordinary course of employment.

 

1



--------------------------------------------------------------------------------

 

3. OUTPLACEMENT AND OTHER SERVICES

 

Coinstar shall provide Executive with outplacement services provided by Lee
Hecht Harrison in an amount not to exceed Five Thousand Dollars ($5,000.00).
Such services will be evidenced by appropriate invoices and billed directly to
Coinstar. Executive shall receive reimbursement for professional tax planning
services in calendar year 2003 in an amount not to exceed the cost of nineteen
(19) hours. Executive shall also be reimbursed in an amount not to exceed Two
Thousand Dollars ($2,000.00) for the services of an attorney.

 

4. STOCK OPTIONS

 

All outstanding stock options will be governed by the terms of the existing
option agreements and the plans under which they were granted.

 

5. NON-DISPARAGEMENT OBLIGATION

 

Executive and Coinstar shall refrain from making any derogatory comment in the
future to the press or any individual or entity regarding the other that relates
to their activities or relationship prior to the date of this Agreement, which
comment would likely cause material damage or harm to the business interests or
reputation of Executive or Coinstar. Executive and Coinstar further agree to
characterize the separation as a resignation.

 

Each of Executive and Coinstar acknowledges that the non-disparagement
provisions of this Section 5 are essential to the other party, that such other
party would not enter into this Agreement if it did not include this Section 5,
and that damages sustained by such other party as a result of a breach of this
Section 5 cannot be adequately quantified or remedied by damages alone.
Accordingly, each party shall be entitled to injunctive and other equitable
relief to prevent or curtail any breach of this Section 5.

 

6. VALID CONSIDERATION

 

Executive recognizes and agrees that Coinstar’s commitments and undertakings
herein are not required by Coinstar’s policies or procedures or by any
contractual obligation of Coinstar and are solely as consideration for
resolution of the severance arrangements between Executive and Coinstar arising
out of her employment.

 

7. COMMUNICATIONS REGARDING AGREEMENT

 

Executive shall not initiate communications regarding this Agreement, except for
communications with her attorneys, financial advisors, family, or friends, or
except as otherwise required by law or legal process. If asked by any person
other than the foregoing, Executive shall state only that she is resigning as
Chief Financial Officer to pursue other opportunities.

 

2



--------------------------------------------------------------------------------

 

8. GENERAL RELEASE OF CLAIMS

 

Each party (a “Releasing Party”) expressly waives any claims against the other
party (a “Released Party”) and releases the Released Party (including its
subsidiaries, officers, directors, stockholders, managers, agents and
representatives) from any claims the Releasing Party may have in any way
connected with Executive’s employment with Coinstar and the scheduled
termination of her employment. It is understood that this release includes, but
is not limited to, any claims Executive may have for wages, bonuses, employment
benefits, or damages of any kind whatsoever, arising out of any contracts,
expressed or implied, any theory of wrongful discharge, any legal restriction on
Coinstar’s right to terminate employees, or any federal, state, or other
governmental statute or ordinance, including, without limitation, Title VII of
the Civil Rights Act of 1964, the federal Age Discrimination in Employment Act,
the Washington Law Against Discrimination, or any other legal limitation on the
employment relationship. Executive represents that she has not filed any
complaints, charges or lawsuits against Coinstar with any governmental agency or
any court, and agrees that she will not initiate, assist or encourage any such
actions. This waiver and release shall not waive or release any claims under
this Agreement or predicated on acts that occur after the date of execution of
this Agreement.

 

9. NONCOMPETITION AND NONDISCLOSURE

 

(a) The nature of Executive’s employment with Coinstar has given Executive
access to trade secrets and confidential information, including information
about its technology and customers. Therefore, during her employment and for a
period of twelve (12) months following the Resignation Date, Executive agrees
that she will not engage in, be employed by, perform services for, participate
in the ownership, management, control or operation of, or otherwise be connected
with, either directly or indirectly, any business or activity whose efforts are
in competition with (i) the products or services manufactured or marketed by
Coinstar at the time of this Agreement, or (ii) the products or services which
have been under research or development by Coinstar during the term of
Executive’s employment, and which Coinstar has demonstrably considered for
further development or commercialization. The geographic scope of this
restriction shall extend to anywhere Executive is doing business, has done
business or intends to do business. Executive acknowledges that the restrictions
are reasonable and necessary for protection of the business and goodwill of
Coinstar.

 

(b) Executive further agrees she will not at any time disclose any confidential
information about Coinstar relating to its business, technology, practices,
products, marketing, sales, services, finances or legal affairs.

 

10. REAFFIRMATION OF PRIOR AGREEMENTS

 

Executive agrees that she shall continue to be bound by the terms of the
Proprietary Information and Inventions Agreement following the Resignation Date.

 

3



--------------------------------------------------------------------------------

 

11. SEVERABILITY

 

The provisions of this Agreement are severable, and if any part of it is found
to be unlawful or unenforceable, the other provisions of this Agreement shall
remain fully valid and enforceable to the maximum extent consistent with
applicable law.

 

12. AVAILABILITY AND CONSULTATION

 

Executive will make herself reasonably available to Coinstar and counsel for
Coinstar for the purpose of enabling Coinstar to defend against any legal claims
in which Coinstar determines she may have knowledge or information.

 

13. REIMBURSEMENT OF CERTAIN EXPENSES

 

Coinstar will reimburse Executive for reasonable out-of-pocket expenses incurred
in connection with any consultations under Section 12.

 

14. ARBITRATION

 

Except for claims for specific performance or other equitable relief, any
controversies or claims arising out of or relating to this Agreement shall be
fully and finally settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect (the
“AAA Rules”), conducted by one arbitrator either mutually agreed upon by
Coinstar and Executive or chosen in accordance with the AAA Rules, except that
the parties thereto shall have any right to discovery as would be permitted by
the Federal Rules of Civil Procedure for a period of 90 days following the
commencement of such arbitration and the arbitrator thereof shall resolve any
dispute which arises in connection with such discovery. The prevailing party
shall be entitled to costs, expenses and reasonable attorneys’ fees, and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This provision shall not preclude Coinstar from
seeking court enforcement or relief based upon an alleged violation of
Executive’s obligations under any non-competition or non-disclosure agreement.

 

15. SUCCESSORS AND ASSIGNS

 

This Agreement will bind and inure to the benefit of each of the parties hereto
and their respective legal representatives, successors and assigns.

 

4



--------------------------------------------------------------------------------

 

16. NON-ADMISSION

 

This Agreement shall not be construed as an admission by either party hereto of
any wrongful act, and each party specifically denies any liability to the other
party. This Agreement is entered into by the parties solely for the purpose of
resolving all disputes between Coinstar and Executive for all events occurring
on or before the date of execution of this Agreement.

 

17. KNOWING AND VOLUNTARY AGREEMENT

 

Executive represents and agrees that she has read this Agreement, understands
its terms and the fact that it releases any claim she might have against
Coinstar and its agents, understands that she has the right to consult an
attorney of her choice, acknowledges that she has in fact consulted an attorney,
and enters into this Agreement without duress or coercion from any source.

 

18. ENTIRE AGREEMENT

 

Except for (1) the continuing obligations of Executive under that certain
Proprietary Invention and Information Agreement effective December 27, 1999 and
Coinstar’s Insider Trading and Communication Policy, as most recently amended,
and (2) the continuing rights and obligations under Executive’s existing stock
option agreements, this Agreement sets forth the entire understanding between
Executive and Coinstar, superseding any prior agreements or understandings,
express or implied, pertaining to the terms of Executive’s employment with
Coinstar. Executive acknowledges that in executing this Agreement, she does not
rely upon any representation or statement by any representative or agent of
Coinstar concerning the subject matter of this Agreement.

 

19. APPLICABLE LAW

 

This Agreement and all obligations and duties under this Agreement shall be
governed by and interpreted according to the laws of the State of Washington,
without regard to its choice of law principles to the contrary.

 

Dated:  February 7, 2003

     

/s/ DIANE RENIHAN

--------------------------------------------------------------------------------

           

      Diane Renihan

       

COINSTAR, INC.

Dated: February 7, 2003

     

By:

 

/s/ DAVID W. COLE

           

Its:

 

C.E.O.

 

5



--------------------------------------------------------------------------------

 

EXHIBIT A

 

February 7, 2003

 

Board of Directors

 

Gentlemen:

 

I hereby resign as Chief Financial Officer of Coinstar, Inc. effective February
28, 2003.

 

Sincerely,

 

/s/    DIANE L. RENIHAN

Diane L. Renihan

 

6